Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant' s amendment filed on June 28, 2022 was received.  Claims 1, 5, 9, and 12 were amended.  Claim 13 was added.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on September 16, 2021. 

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al. (NPL title: Sitting Phases of Polymerizable Amphiphiles for Controlled Functionalization of Layered Materials, Published: March 14, 2016, attached), on claims 1-12 are withdrawn because the claims have been either amended or cancelled.  Support for the amendments can be found in paragraphs [0010], and [0075] - [0079] of the specification.  
Reasons for Allowance
Claims 1-2 and 5-13 are allowed.  The closest prior arts of record, Bang et al. do not teach nor suggest to create a horizontally oriented striped interface whereupon the horizontally oriented striped interface has ordered domains with edge lengths exceeding 3 µm at set-point temperatures near 70 °C as stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI Y ZHANG/Primary Examiner, Art Unit 1717